DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitations beginning with “which is obtained by cutting…” are narrative, indefinite and process type recitations improperly placed within product claims.  With respect to the first instance of this recitation; i.e., the cross section of the connecting portion, the examiner suggests replacing the the entire phrase with, “the connecting portion having a cross section with an octagonal shape,” for example.  This eliminates the step of “cutting” and the specification is clear with regard to the direction of the cross section with respect to the longitudinal direction of the nose portion.  Note that eliminating recitation(s) of the axis in claim 1 would present potential antecedent basis problems with subsequent recitations of “the axis” in dependent claims.  
There are numerous instances of similar recitations in the claims.


Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent 5,709,043 discloses a tooth mounting structure including an adapter (13) having a mounting portion (18, for example) mounted to a bucket (Figure 40) and a nose portion (30, 32) extending from the mounting portion (Figure 2, for example).  The tooth includes an internal space (16) for inserting the nose portion (Figure 3, for example).  Looking to Figure 2, the nose portion has a tip portion (47), a base end portion (at 86) with a connecting portion (at lead line 34, for example) there between.  The cross section of the base end portion is octagonal and the tip and connecting portions have rectangular cross sections.  The prior art lacks motivation for having reconfigured the shape such that the cross sectional shapes of the base end and connecting portions were switched, as this would have unnecessarily complicated the structure of both the nose and the tooth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach tooth mounting structures having varied cross sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671